Order filed, December 3, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00808-CV
                                 ____________

                        RODOLFO GUZMAN, Appellant

                                            V.

THE CITY OF BELLVILLE, AUSTIN COUNTY, TXDOT, BEN MUNSCH
                 AND JAMES BASS, Appellee


                    On Appeal from the 155th District Court
                             Austin County, Texas
                      Trial Court Cause No. 2018V-0126


                                     ORDER

      The reporter’s record in this case was due November 26, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Vicki L. Brown, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.